Title: To Thomas Jefferson from Charles Minifie, 9 March 1807
From: Minifie, Charles
To: Jefferson, Thomas


                        
                            Respected Sir
                     
                            Washington March the 9th. 1807
                        
                        Your having condescended to pay my former communications an attention far beyond my expectation gives me a
                            hope that you’ll not take as offence my troubling You this once more on the score of my Claim on the Government in
                            order to acquaint You with what has been done as well as to shew the point & situation the business has arrived at and
                            is now found in.
                        Some time after I was honor’d with your kindness of the 21st. of July last I transmitted the documents You
                            return’d me to the Comptroller of the Treasury in a letter the 4th. Octor. copy of which I beg leave now to enclose: In no
                            long time after I personally waited on Mr Duvall who informed me that he wished to see Mr Secy. Smith before he
                            concluded on giving me a final answer which I receiv’d on the 8th. Decr. also enclosed: waiting on Mr Comptroller soon
                            after he said it was proper that I should present a Memorial to Congress saying “let me see it before you get it
                            presented”. Accordingly I drew one & carried it to the Office for his perusal on reading it, the Comptroller considering
                            it un-apt kindly offer’d to draw it more fitting to the facts of the Case having before him the Documents I last troubled
                            You with and the Opinion of Mr. P. B. Key which he had requested to have also: I copied the memorial drawn by the
                            Comptroller & on the 22d. December Mr Smilie presented it: After Mr Speaker had read it Mr Smilie moved its being
                            refer’d to a select Committee which was objected to by the Chairman of the Comtee of Claims who stated that my claim
                            had heretofore been in that Committee to which he moved the reference & which took place.
                        The Comtee. of claims reported on the 3d. Febry. when I had not been three minutes before them, and upon
                            the Chairman, asking the concurrence of the house Mr Gregg voluntarily rose & hoped, he said, the house would not
                            decide hastily on a business of which they were ignorant—stated his being on the Comtee of claims when the case was
                            first before them, adding he recollected enough in favor of the claim to wish the house to be well informed thereof before
                            they acted—on this the Meml & Documents were order’d to lie on the table and at the suggestion of Mr. Gregg and Mr
                            Smilie I printed the Memorial report & short address sent herewith & by the Speaker’s asking leave the printed
                            half-sheets were laid on the desks of the Members. From the 5th. feby. to the last hour of the Session I waited daily on
                            the house urging the Chairman to call up his report without effect: On the 26 Feb however I could not refrain addressing
                            him with a few lines copy of which I take liberty to enclose on reading which some parts are found to be explained in
                            notes added to the said Copy.
                        On the day the Chairman receiv’d my letter he came to me in the lobby & said I “had better let the papers
                            lie on the table or take them to the Navy Dept. (strongly advising the latter) for they would he said act on the
                            report which he did not consider as being against me, assuring that the Dept. had acted in one or two similar cases
                            upon like reports—that the Committee had not questioned the merits or Justice of my case &c”—I answer’d that I
                            felt it impossible for me to go to the Dept. and again urged a decision of the house that I might know my fate but,
                            as before mentioned, I could never get it called up & on tuesday night 3d March about ten o’clock I requested Mr Smilie
                            to ask leave for my withdrawing the Documents this was obtain’d and thus Sir ends my application to Congress.
                        Allow me Sir to assure you in sincerity & truth that I feel pain at troubling You & would willingly have
                            dispensed with it could I bring myself to believe that I ought (after all that has taken place in the bewilderings
                            relative to my Cargo with the questionable shapes exhibited) to make any farther application to the Navy Dept. which,
                            although humble by nature & made poor by this transaction, as a Man I cannot: I must confess myself unable to brook
                            indignity so pressed down & running over as I have experienced: it is a Gall too bitter for any independent Mind for Sir
                            no hope of honour gain or Interest ever as yet could warp me against the conviction on an honest meaning to meanly act
                            or stoop to court contempt or favour: When old & Poor, & cannot work I then shall Beg.
                        My chief aim in laying this statement before Your
                            Excellency is to require if possible Your constitutional interposition
                            in my case to obtain Justice.
                        By the Act to “establish the Dept. of the Navy”, passed the 30th. April 1798, (Vol. 4—Chap 52—Sec.
                            1st.) it is said “the Chief Officer shall be called the Secy. of the Navy, whose duty it shall be to execute such orders as he shall receive from the President of the United States relative
                                to the procurement of Naval-Stores and Materials, and the construction of armament
                            equipment & employment of Vessels of War as well as all other matters connected with the Naval
                            establishment of the United States.”
                        Although Sir I do not presume to judge of all Laws I did however read law books, some considerable time,
                            thirty odd years ago with my eldest brother then practising, but being weakly left the study as too confined & sedentary
                            (tho’ much agt. my brother’s wish) for a calling more mechanically active in my next brother’s Manufactory—Pardon Sir
                            this trespass in mention of my own poor self so far, I’ll only add this truth that whenever I shall receive the balance of
                            the signed Acct. with interest I then shall be worsen’d $5000, injuries I suffer by the transaction: it has distressed
                            me much indeed— has paralised my efforts for four years—has lost my Credit, & nearly ruined all my hopes whose
                            fragments now rest on Your Justice only. 
                  I remain with veneration & unfeigned respect Your excellency’s obedt. faithful,
                            & hble Servt.
                        
                            Chas Minifie
                     
                        
                    